internal revneue service te_ge technical_advice_memorandum __ _ area manager eo examinations date number release date taxpayer's name taxpayer's address taxpayer's no years involved conference held uil legend a b c e f g h i j k l m n p q r s t u v w x y z-zz xx yy area manager eo examinations issue is a's performance of laboratory testing for the patients of private physicians located in b and the surrounding communities served by a an unrelated_trade_or_business within the meaning of sec_513 of the internal_revenue_code facts a is a nonprofit corporation fonned on fin state c its articles of incorporation state that it was formed to hold title to a hospital building and manage maintain and carry on said hospital the internal_revenue_service recognized a as exempt from federal income_taxation under now sec_501 c of the code and as a hospital described in sec_170 a is located in the city of b in state c according to a's bylaws the hospital is dedicated to improving the health status of the communities of b g h i j and k by enhancing preventive and primary care and by providing health education a describes itself as being committed to improving access to care and to providing services to the underserved b is designated as a medically underserved_population by the u s department of health and human services health resources and services administration bureau of health professions shortage designation branch the united_states census bureau's census data indicate that a is located in a rural_area residents of b and surrounding communities are eligible to participate in the u s department of agriculture's rural housing program a operates a fuu-service medical laboratory onsite within the hospital that strives to provide a high level of service to its community a operates its laboratory hours a day seven days a week days a year one ofthe laboratory's three pathologists certified by the american college of pathologists is available to provide feedback to physician sec_24 hours a day seven days a week depending on the specific test ordered the laboratory generally provides completed test results to the ordering physician within z-zz hours following receipt of a sample for testing regardless of the time of day the test is ordered the majority of a's laboratory testing services are provided to a's patients on average approximately p of tests perfonned by the a laboratory have historically involved testing for patients of private physicians not patients of a located in b and the surrounding communities of g h l j and k a has historically reported income from these tests for income_tax purposes as giving rise to unrelated_business_income ubi approximately q of all a's testing for patients of private physicians represents emergency testing for which the a laboratory reports results within r hour s of receipt of the sample area manager eo examinations private physicians who refer their patients to a for testing generally have admitting privileges at a they typically draw the samples in their private offices the samples are then picked up by an a employee for testing at the a laboratory depending on the location of the particular doctor's office or facility being served the a courier may pick up samples for testing as many as s times per day a neither advertises its laboratory testing services nor employs salespeople or marketing professionals instead physicians typically learn about a's laboratory services through a's new physician orientation process and through talking with other physicians there are no full-service commercial or noncommercial laboratories in borin any of b's surrounding communities the nearest noncommercial laboratories are those of community hospital n which lies to the west of a and its surrounding communities and community hospital which lies to the east of a and its surrounding communities the service areas d these other hospitals' laboratories do not overlap with a's laboratory service area the nearest full-service commercial testing laboratory is d located in e in state c approximately t miles from b the round trip driving time between the d laboratory and is generally u hours d operates drawing stations in both l and m each approximately v miles from each of which is located between b and d's laboratory in e the drawing stations perform no testing services on-site rather these stations draw samples which are transported to the d fachity in e for testing and analysis the samples drawn at the stations are generalfy picked up by d near the end of the day in comparison a picks up samples as frequently as s times per day d offers medical testing services to b-area physicians by providing a courier service which picks up samples from physicians' b-area offices and transports the samples to d's laboratory in e for testing a indicated that d's courier generally picks up samples from physicians' offices located in b and its surrounding communities after the close of the physicians' nonnal buslness hours the d courier then completes its route and delivers the samples to d's laboratory commonly ordered tests may be processed during the night whereas less commonly ordered tests may be batched for processing later results of completed tests may be reported to the ordering physician w or more times per day depending upon d's arrangement with the specific physician the turnaround time for b-area physicians who send samples to d varies depending on whether the samples are drawn before or after d's daily pick up and whether the laboratory tests are compteted before or after d's scheduled delivery of test results a b-area physician who draws a sample in his or her office in the morning for a commonly processed test would generally anticipate receiving laberatory test results from d the fohowing morning a turnaround time of up to x hours in contrast a's test result delivery in such a scenario is generally z-zz hours area manager eo examinations a states that d also offers emergency testing services d typically performs each emergency test and provides the results of the test within y hours of receipt of the sample by d's courier in comparison a's emergency service generally provides a maximum turnaround of r hour s d does not advertise in the b telephone book or actively market its laboratory work in the b area furthennore the president of a's medical staff reported that neither he nor a have ever been solicited by d a states that most physicians in b and its surrounding communities use a's laboratory to test samples from their patients a believes that the consensus of the private physicians in the b area is that a's laboratory services are adequate for their patients whereas d's laboratory services are inadequate a represents that b-area doctors view the substantial difference in laboratory turnaround times between the a laboratory and the d as a critical distinction that may have important medical consequences for their patients particularly for those who are elderly a emphasizes the importance of timely information to doctors' medical decision making timing is critical as several hours difference in receiving test results can make a significant difference in patient diagnosis and treatment a states that that the recent trend toward reduced inpatient hospitalization and shorter inpatient stays has generally reduced the ability of physicians to physically observe patients and increased physicians' dependence upon outpatient post-hospitalization laboratory testing consequently physicians are required to make quicker medical decisions with respect to their patients the need to order further tests the need to modify medication levels and the need to refer patients for emergency room care inpatient check-in or surgery are all vital medical decisions which frequently depend upon timely results of laboratory tests according to a for example the results of a complete blood count test could indicate whether a patient is bleeding internally suffering from coronary heart disease or experiencing a heart attack and could indicate the need for immediate medical intervention applicable law sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the auowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 a of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or perfonnance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption area manager eo examinations sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved revrul_85_110 1985_1_cb_166 addresses whether the performance of diagnostic laboratory testing by a tax exempt hospital upon specimens from patients of private physicians who are not patients of the hospital constitutes unrelated_trade_or_business within the meaning of sec_513 of the code the hospital laboratory performed diagnostic laboratory testing upon specimens obtained by non-employee staff physicians at non-hospital facilities from members of the public who were not hospital patients the revenue_ruling stated that commercial laboratories that performed testing identical to that performed by the hospital were available in the area and provided testing services on a timely basis as such the hospital laboratory's testing for the patients of private physicians who were not hospital patients constituted a separate trade_or_business revrul_85_110 provides that the provision of diagnostic laboratory testing to a private physician's patients who are not hospital patients normally constitutes an unrelated_trade_or_business for a tax-exempt hospital jhe revenue_ruling also provides an exception to the general_rule stating in pan if other laboratories are not available within a reasonable distance from the area served by the hospital or are clearly unable or inadequate to conduct tests needed by hospital non patients a hospital's testing services may further its exempt_function of promoting community health whether such unique circumstances exist will be decided by the internal_revenue_service on a case-by-case basis analysis revrul_85_110 provides that although the general_rule is that the providing of laboratory testing services by a tax exempt hospital to nonpatients constitutes unrelated_trade_or_business unique circumstances may exist whereby such services may further the hospital's exempt_function such unique circumstances may exist if other laborato ries are not available within a reasonable distance from the area served by the hospital or clearly unable or inadequate to conduct tests needed by hospital nonpatients see revrul_85_110 here although other laboratories are avaitable and able to conduct tests needed by a's nonpatients they are unable to do so adequately for the reasons described below thus unique circumstances exist area manager eo examinations whereby a's laboratory services to nonpatients in b and its surrounding communities further its tax exempt_purpose the tax-exempt purpose of a is to improve the health status of b and its surrounding communities a is located in b which is designated as a medically underserved_population by the u s department of health and human services a is located in a rural_area according to the u s census bureau the nearest fulli-service commercial laboratory facility to the a laboratory is d which is approximately t miles and a u-hour round trip from a's laboratory the general turnaround time for resujts from a's laboratory z-zz hours is considerabfy faster than d's turnaround time a estimates the average differential in turnaround time to be between xx and yy hours a believes that the consensus of the private physicians in the area is that a's laboratory services are adequate for their patients whereas d's laboratory services are inadequate a indicates that most physicians in b and the surrounding communities utitize a's laboratory for speedier results primarily because of the substantial difference in turnaround time between a's laboratory and d the difference in turnaround time can have important medical consequences for patients a difference of several hours in receiving test results ain make a significant difference in patient diagnosis and treatment as test results may indicate the need for immediate medical intervention including modifying medication levels providing further testing or treatment or conducting surgery for instance the results of a complete blood count test could indicate whether a patient is bleeding internally suffering from coronary heart disease or experiencing a heart attack and could indicate the need for immediate medical intervention therefore although d's laboratory is available for use by physicians and patients in b and its surrounding communities d is not within a reasonable distance of those communities to adequately serve their health care needs particularly the needs of patients for timely laboratory testing see rev_rul because a provides adequate laboratory services to and its surrounding communities a promotes the health of the community and its laboratory services contribute importantly to the accomplishment of a's tax exempt_purpose of improving the health of its community see sec_1_513-1 of the regulations accordingty the inability of other laboratories to adequately serve the patients of private physicians located in and the sunounding communities served by a constitutes unique circumstances under revrul_85_11 thus a's provision of laboratory services to such patients furthers a's tax exempt_purpose of improving the health of and its surrounding communities conclusion a's perfonnance of laboratory testing for the patients of private physicians located in and the surrounding communities served by a is not an unrelated_trade_or_business ' area manager eo examinations within the meaning of sec_513 of the code the provision of laboratory services for such persons is substantially related to and contributes importantly to a's tax exempt_purpose of improving the health of b and its surrounding communities consistent with sec_1_513-1 of the regulations and the unique circumstances test of revrul_85_110 accordingly a's revenues from such activity is not taxable under sec_511 of the code
